Exhibit 10.1


DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD – TIME-BASED RSUS
(2019 Annual Grant)
Subject to the terms and conditions of (1) Delphi Technologies PLC Long‑Term
Incentive Plan (the “Plan”), (2) this Notice of Award - Time-Based RSUs (the
“Award Notice”), (3) the Time-Based RSU Award Agreement (the “Agreement”) and
(4) the Confidentiality and Noninterference Agreement provided to you in
connection with this Award or, if no such agreement is provided with this Award,
the Confidentiality and Noninterference Agreement previously executed by you and
on file with the Company (as applicable, the “CNA”), the Company has granted you
(the “Participant”) an award of time-based RSUs (“Time-Based RSUs”) as reflected
below (the “Award”). Each Time-Based RSU represents the opportunity to receive
one (1) Share upon satisfaction of the terms and conditions as set forth in this
Award Notice, the Agreement and the CNA, subject to the terms of the Plan. For
the sake of clarity, if a CNA is provided to you in connection with this Award,
the Award is conditioned upon (and will not become effective unless and until)
you have executed and returned the CNA to your local HR business partner. A CNA
previously executed by the Participant and on file with the Company will
continue to be effective unless and until a new CNA is executed and returned to
the Company. Capitalized terms used herein but not defined in this Award Notice
or the Agreement shall have the meaning specified in the Plan. In the event of a
conflict among the provisions of the Award Notice, the Agreement, the Plan and
the CNA, the provisions of the Plan will prevail.


Participant
[•]
Grant Date
[•]
Number of Time-Based RSUs
[•]



Vesting Schedule
Vesting Date
Percentage of RSUs Vesting
[•]
33 1/3%
[•]
33 1/3%
[•]
33 1/3%
One-third of the Time-Based RSUs will vest on each of the first three
anniversaries of the Grant Date (each a “Time-Based Vesting Date”), except as
otherwise provided in the vesting schedule.








--------------------------------------------------------------------------------


Exhibit 10.1


DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
TIME-BASED RSU AWARD AGREEMENT
The Time-Based RSUs with respect to Shares granted to you effective as of the
Grant Date are subject to (1) the Notice of Award - Time-Based RSUs (the “Award
Notice”), (2) this Time-Based RSU Award Agreement (the “Agreement”) and (3) the
Confidentiality and Noninterference Agreement (the “CNA”), along with all of the
terms and conditions of Delphi Technologies PLC Long-Term Incentive Plan (the
“Plan”), which are incorporated herein by reference. For the sake of clarity,
the Award is conditioned upon (and will not become effective unless and until)
the Participant's execution and return of the CNA to your local HR business
partner. Capitalized terms used herein but not defined in the Award Notice or
this Agreement shall have the meaning specified in the Plan. In the event of a
conflict among the provisions of the Award Notice, this Agreement, the Plan or
the CNA, the provisions of the Plan will prevail. For purposes of this
Agreement, “Employer” means the Company or any Affiliate that employs you on the
applicable date.
Section 1.Grant of Award. The Company has granted the Award to the Participant
effective as of the Grant Date and subject to the vesting provisions as set
forth in the Award Notice.
Section 2.Vesting. Subject to Sections ‎3 and ‎4 of the Agreement, one-third of
the Time-Based RSUs shall vest on each of the Time-Based Vesting Dates.
Section 3.Termination of Service.
(a)Death; Disability; Termination Without Cause; Resignation for Good Reason. If
the Participant experiences a Termination of Service after the first Time-Based
Vesting Date and prior to the final Time-Based Vesting Date due to (i) death,
(ii) Disability, (iii) termination by the Employer without Cause, or (iv)
resignation for Good Reason (each such circumstance being a “Qualifying
Termination”), the Participant shall become vested in the number of Time-Based
RSUs equal to (A) the number of unvested Time-Based RSUs as of such termination,
multiplied by (B) a fraction, the numerator of which shall be the number of full
months between the Time-Based Vesting Date that immediately precedes such
termination and the termination date and the denominator of which shall be the
number of full months between the Time-Based Vesting Date that immediately
precedes such termination and the final Time-Based Vesting Date; provided,
however, that, in the event of the Participant’s Termination of Service due to
the Participant’s death, subject to Section 18 of the Plan, the Company may
elect to vest this Award effective on the date of the Participant's death, in
which case the Time-Based RSUs shall be settled in Shares delivered to the
Participant's estate or legal representative in accordance with Section 5 of
this Agreement.
(b)Any Other Termination of Service. In the event of the Participant’s
Termination of Service (i) prior to the first Time-Based Vesting Date for any
reason or (ii) on or after the first Time-Based Vesting Date and prior to the
final Time-Based Vesting Date for any reason other than as described in Section
‎3(a) above, the Participant immediately shall forfeit the unvested portion of
Time-Based RSUs without any payment to the Participant.


 



--------------------------------------------------------------------------------

Exhibit 10.1


(c)Effective Date of Termination of Service. Notwithstanding anything to the
contrary in the Plan or the Agreement, and for purposes of clarity, if the
Participant is employed outside of the United States, any Termination of Service
shall be effective as of the date the Participant’s active employment with the
Employer ceases and shall not be extended by any statutory or common law notice
of termination period.
Section 4.Change in Control.
(a)Conditional Vesting. Upon a Change in Control prior to the final Time-Based
Vesting Date, except to the extent that another award meeting the requirements
of Section 4(b) (a “Replacement Award”) is provided to the Participant to
replace this Award (the “Replaced Award”), any unvested Time-Based RSUs shall
vest in full and be delivered to the Participant on the effective date of such
Change in Control. If a Replacement Award is provided, notwithstanding anything
in this Agreement to the contrary, any outstanding Time-Based RSUs covered by
this Agreement, which at the time of the Change in Control are not subject to a
“substantial risk of forfeiture” (within the meaning of Section 409A of the
Code), will be deemed to be vested at the time of such Change in Control and
shall be delivered to the Participant on the effective date of such Change in
Control subject to the provisions of Section 409A of the Code, if applicable.
(b)Replacement Awards. An award shall meet the conditions of this Section 4(b)
(and thereby qualify as a Replacement Award) if the following conditions are
met:
(i)The award has a value at least equal to the value of the Replaced Award;
(ii)The award relates to publicly-traded equity securities of the Company or its
successor following the Change in Control or another entity that is affiliated
with the Company or its successor following the Change in Control; and
(iii)The other terms and conditions of the award are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control and
the provisions of Section 4(c)).
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 4(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.


(c)Qualifying Termination following a Change in Control. If the Participant
experiences a Qualifying Termination (for purposes of which the Company will
include a successor of the Company following the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control), in connection with or during a period of two (2) years after the
Change in Control, any Replacement Award that replaces this Award, to the extent
not vested as of such Termination of Service, shall vest in full. Any such
vested Replacement Award (including any portion previously vested but not yet
delivered) shall be delivered to the Participant within thirty (30) days
following the date of such Qualifying Termination, provided that if the
Qualifying Termination does not occur within two (2) years of a Change in
Control that qualifies


 

--------------------------------------------------------------------------------

Exhibit 10.1


as a permissible date of distribution under Section 409A(a)(2)(A) of the Code,
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, the vested Replacement Award (and any previously vested but
undelivered portion) will be delivered to the Participant at the times specified
in Section 5(a) of this Agreement as though the Participant had continued
employment through each Time-Based Vesting Date.
Section 5.Settlement of Time-Based RSUs.
(a)Delivery of Shares. Subject to Sections ‎3 and ‎4 of the Agreement, any
vested Time-Based RSUs shall be settled in the form of Shares delivered to the
Participant as soon as practicable following the Time-Based Vesting Date but in
no event later than 30 days following the Time-Based Vesting Date.
(b)Alternative Form of Settlement. Pursuant to Section 7(f) of the Plan and
notwithstanding any provision in the Agreement to the contrary, the Company may,
in its sole discretion, settle any Time-Based RSUs in the form of (i) a cash
payment to the extent settlement in Shares (1) is prohibited under local law,
(2) would require the Participant, the Company or the Employer to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different), (3) would result in
adverse tax consequences for the Participant, the Company or the Employer, or
(4) is administratively burdensome; or (ii) Shares, but require the Participant
to sell such Shares immediately or within a specified period following the
Participant’s Termination of Service (in which case, the Participant hereby
expressly authorizes the Company to issue sales instructions in relation to such
Shares on the Participant’s behalf).
Section 6.Dividend Equivalents. If a dividend is paid on Shares underlying
Time-Based RSUs with respect to the period commencing on the Grant Date and
ending on the date on which the Shares in settlement of the Time-Based RSUs are
delivered to the Participant, the Participant shall be eligible to receive an
amount equal to the amount of the dividend that the Participant would have
received had the Shares attributable to Time-Based RSUs been held by the
Participant during the period with respect to which the dividend was paid, which
amount shall be calculated and reinvested in additional Time-Based RSUs as of
the time at which such dividend is paid. No such amount shall be payable with
respect to any portion of this Award that is forfeited pursuant to Section ‎3 of
the Agreement. Such amount shall be paid to the Participant in the form of
additional Shares on the date on which the Shares attributable to the related
original Time-Based RSUs are delivered to the Participant; provided that the
Committee retains the discretion to pay such amount in cash rather than
Time-Based RSUs in the event that an insufficient number of Shares are
authorized and available for issuance under the Plan. Any Shares attributable to
Time-Based RSUs that the Participant is eligible to receive pursuant to this
Section ‎6 are referred to herein as “Dividend Shares”.
Section 7.Withholding of Tax-Related Items.
(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or the Employer, the ultimate liability for the
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account other tax-related items related to the Participant’s participation in
the Plan (“Tax-Related Items”), is and remains the Participant’s responsibility
and


 

--------------------------------------------------------------------------------

Exhibit 10.1


may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant, vesting or settlement of this Award, the subsequent sale of Shares
attributable to Time-Based RSUs (including, if applicable, any Dividend Shares)
acquired pursuant to such and the receipt of any dividends or dividend
equivalents, and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Award to reduce or eliminate the
Participant’s responsibility for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and the Employer may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company, the Employer or an agent of the Company
or the Employer to satisfy the obligations with regard to all Tax-Related Items
by one or a combination of the following:
(i)    The Company may withhold a portion of the Shares otherwise issuable in
settlement of this Award (or, in the case of Awards settled in cash, a portion
of the cash proceeds) that have an aggregate fair market value sufficient to pay
the Tax-Related Items required to be withheld (as determined by the Company in
good faith and in its sole discretion) with respect to this Award. For purposes
of the foregoing, no fractional Shares will be withheld or issued pursuant to
the vesting of this Award and the issuance of Shares or cash thereunder.
(ii)    The Company or the Employer may withhold a portion of the sales proceeds
from the sale of Shares acquired pursuant to this Award either through a
voluntary sale or through a mandatory sale arranged by the Company or the
Employer (on the Participant’s behalf pursuant to this authorization without
further consent).
(iii)    The Company or the Employer may withhold any amount necessary to pay
the Tax-Related Items from the Participant’s salary or other amounts payable to
the Participant.
(iv)    The Company or Employer may require or permit the Participant to submit
a cash payment equivalent to the Tax-Related Items required to be withheld with
respect to this Award.
(v)    The Company or the Employer may satisfy the Tax-Related Items by such
other methods or combinations of methods as the Company or the Employer may make
available from time to time.
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable withholding rates (as
determined by the Company in good faith and its sole discretion), including
maximum applicable tax rates. If the obligation for


 

--------------------------------------------------------------------------------

Exhibit 10.1


Tax-Related Items is satisfied by withholding from the Shares to be delivered
upon settlement of this Award, for tax purposes, the Participant is deemed to
have been issued the full number of Shares notwithstanding that a number of
Shares are held back for the purpose of paying Tax-Related Items. In the event
the withholding requirements are not satisfied, no Shares or cash will be issued
to the Participant (or the Participant’s estate) in settlement of this Award
unless and until satisfactory arrangements (as determined by the Company in its
sole discretion) have been made by the Participant with respect to the payment
of any such Tax-Related Items. By accepting the grant of this Award, the
Participant expressly consents to the methods of withholding of Tax-Related
Items as provided hereunder. All other Tax-Related Items related to this Award
and any Shares or cash delivered in settlement thereof are the Participant’s
sole responsibility.
(c)Tax Withholding for Section 16 Officers. If the Participant is a Section 16
officer of the Company under the U.S. Securities Exchange Act of 1934, as
amended, the Company will withhold Shares upon the settlement of Time-Based RSUs
to cover any withholding obligations for Tax-Related Items unless the use of
such withholding method is prohibited or problematic under applicable laws or
otherwise may trigger adverse consequences to the Company or the Employer (in
each case, as determined by the Committee) or unless the Committee agrees to
permit the Participant to satisfy the withholding requirements in accordance
with the provisions of Section 7(b)(iv), in which case the obligation to
withhold Tax-Related Items shall be satisfied by the Participant submitting a
payment to the Company equal to the amount of the Tax-Related Items required to
be withheld.
Section 8.Additional Terms and Conditions.
(a)    Issuance of Shares. Upon delivery of Shares in settlement of the
Time-Based RSUs (including, if applicable, any Dividend Shares), such Shares
shall be evidenced by book-entry registration; provided, however, that the
Committee may determine that such Shares shall be evidenced in such other manner
as it deems appropriate, including the issuance of a share certificate or
certificates. Any such fractional Shares shall be rounded up to the nearest
whole Share.
(b)    Voting Rights. The Participant shall not have voting rights with respect
to the Shares underlying the Time-Based RSUs (including, if applicable, any
Dividend Shares) unless and until such Shares are delivered to the Participant.
Section 9.Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s personally identifiable data (“Personal Data”) and the collection,
processing and transfer of such data in relation to the Company’s grant of this
Award and participation in the Plan. The collection, processing and transfer of
Personal Data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and although the Participant has the
right to deny or object to the collection, processing and transfer of Personal
Data, the Participant’s denial and/or objection to the collection, processing
and transfer of Personal Data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of Personal Data as described herein:


 

--------------------------------------------------------------------------------

Exhibit 10.1


The Company and the Employer hold certain Personal Data about the Participant,
including (but not limited to) the Participant’s name, home address and
telephone number, date of birth, social security number (resident registration
number or tax identification number) or other employee identification number,
e-mail address, salary, nationality, job title, any shares or directorships held
in the Company, details of all entitlements to shares (or cash) awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan. The Personal Data may be
provided by the Participant or collected, where lawful, from the Company, its
Affiliates and/or third parties, and the Company and the Employer will process
the Personal Data in this context for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Personal Data processing will take place through electronic and non-electronic
means correlated to the purposes for which Personal Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (or country of employment,
if different). Personal Data will be accessible within the organization only by
those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the participation in the Plan.
The Company and the Employer will transfer Personal Data internally as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer may
further transfer Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The third party
recipients of Personal Data may be any Affiliate of the Company or a
broker/administrator that the Company may engage to assist with the
implementation, administration and management of the Plan from time to time, and
any third party vendors with whom the broker/administrator has contracted to
provide services under the Plan. These recipients may be located in the European
Economic Area, or in in other countries, such as the United States, which may
not be considered to provide the same level of privacy protection to Personal
Data as that provided by the Participant’s country of residence (or country of
employment, if different). The Participant hereby authorizes (where required
under applicable law) such processing and transfer of Personal Data.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(i) obtain confirmation as to the existence of the Personal Data, (ii) verify
the content, origin and accuracy of the Personal Data, (iii) request the
integration, update, amendment, deletion or blockage (for breach of applicable
laws) of the Personal Data, (iv) oppose, for legal reasons, the collection,
processing or transfer of the Personal Data which is not necessary or required
for the implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan, and (v) withdraw consent to the
collection, processing or transfer of Personal Data as provided hereunder (in
which case, this Award will become null and void). The Participant may seek to
exercise these rights by contacting the Employer's HR department.
Section 10.Miscellaneous Provisions.
(a)    Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:


 

--------------------------------------------------------------------------------

Exhibit 10.1


if to the Company, to:
Delphi Technologies PLC
One Angel Court, 10th Floor
London EC2R 7HJ, UK
Attention: Chief Human Resources Officer


if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a business day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.
(b)    Entire Agreement. This Agreement, the Plan and any other agreements
referred to herein and therein and any attachments referred to herein or
therein, constitute the entire agreement and understanding between the parties
in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.
(c)    Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
(e)    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.


 

--------------------------------------------------------------------------------

Exhibit 10.1


(f)    Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on anyone other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
(g)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
(h)    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
The Participant acknowledges and agrees that the Plan is established voluntarily
by the Company, is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of this Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award or benefits in lieu of
an award in the future. Future awards, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of the award,
the number of Time-Based RSUs subject to the award, and the vesting provisions
applicable to the award.
(i)    Extraordinary Item of Compensation. The Participant’s participation in
the Plan is voluntary. The value of this Award under the Plan is an
extraordinary item of compensation outside the scope of the Participant’s
employment (and the Participant’s employment contract, if any). As such, this
Award under the Plan is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments. The grant of this Award does not create a right to employment and
shall not be interpreted as forming an employment or service contract with the
Company or the Employer and shall not interfere with the ability of the Employer
to terminate the Participant’s employment or service relationship.
(j)    Participant Undertaking. By accepting this Award, the Participant
acknowledges that the Participant has executed a CNA and agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on the Participant pursuant to the provisions of this
Agreement.
(k)    Compliance with Law. As a condition to the Company's grant of this Award,
the Participant agrees to repatriate all payments attributable to the Shares and
cash acquired under the Plan in accordance with local foreign exchange rules and
regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Affiliates, as may be required to allow the Company and its Affiliates to comply
with local laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal legal, regulatory and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).


 

--------------------------------------------------------------------------------

Exhibit 10.1


(l)    Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to this Award granted to the Participant by
electronic means. By accepting this Award, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
(m)    EU Age Discrimination Rules. If the Participant is a local national of
and employed in a country that is a member of the European Union, the grant of
the Award and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.
(n)    Insider Trading and Market Abuse Laws. Depending on the Participant’s
country of residence (or country of employment, if different), the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Participant’s ability to acquire or sell Shares under the Plan
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws of the Participant’s country of
residence or employment, as applicable). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is the Participant's responsibility to comply with any
applicable restrictions and that the Participant should consult with the
Participant's personal advisor on this matter.
(o)    English Language. If the Participant is a resident or employed outside of
the United States, the Participant acknowledges and agrees that by accepting
this Award, it is the Participant’s express intent that this Agreement, the
Award Notice, the CNA, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to this Award, be drawn
up in English. If the Participant has received this Agreement, the Award Notice,
the CNA, the Plan or any other documents related to this Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.
(p)    Plan. The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and obligations with respect thereto are set forth in the Plan. The Participant
has read carefully, and understands, the provisions of the Plan.
(q)    Addendum. Notwithstanding any provisions of this Agreement to the
contrary, this Award shall be subject to any special terms and conditions for
the Participant’s country of residence (or country of employment, if different),
as are set forth in the applicable addendum to this Agreement (“Addendum”).
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to this Agreement, the special terms and
conditions for such country shall apply to the Participant to the extent the
Company determines, in its sole discretion,


 

--------------------------------------------------------------------------------

Exhibit 10.1


that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the operation and administration
of this Award and the Plan (or the Company may establish alternative terms or
conditions as may be necessary or advisable to accommodate the Participant’s
transfer). Any applicable Addendum shall constitute part of this Agreement.
(r)    Additional Requirements. The Company reserves the right to impose other
requirements on this Award, any Shares acquired pursuant to this Award and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law or to facilitate the operation and administration
of this Award and the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
(s)    Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value of this Award at the time when Shares are delivered in settlement of
this Award may be less than the value of this Award on the Grant Date. The
Participant understands that if the Participant is in any doubt as to whether
the Participant should accept this Award, the Participant should obtain
independent advice.
(t)    No Advice Regarding Grant. No employee of the Company or the Employer is
permitted to advise the Participant regarding the Participant’s participation in
the Plan or the acquisition or sale of the Shares underlying this Award. The
Participant is hereby advised to consult with the Participant’s personal tax,
legal and financial advisors prior to taking any action related to the Plan.
(u)    Private Placement. Outside of the United States, the grant of this Award
is not intended to be a public offering of securities in the Participant’s
country of residence (or country of employment, if different) but instead is
intended to be a private placement. As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law) at the time
of grant, and the grant of this Award is not subject to the supervision of the
local securities authorities.
(v)    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without application of the conflicts of law principles thereof.
(w)    No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant (as may otherwise be permitted under local law).
(x)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


 

--------------------------------------------------------------------------------

Exhibit 10.1








DELPHI TECHNOLOGIES PLC
By:
 
 
Name:
James D. Harrington 
 
Title:
Senior Vice President & General Counsel





PARTICIPANT
 
 
 
Name:
 







 

--------------------------------------------------------------------------------


Exhibit 10.1


DELPHI TECHNOLOGIES PLC
LONG-TERM INCENTIVE PLAN
ADDENDUM TO
TIME-BASED RSU AWARD AGREEMENT
In addition to the terms of the Award Notice, the Agreement, the CNA and the
Plan, the Performance-Based RSUs are subject to the following additional terms
and conditions (the “Addendum”). All capitalized terms as contained in this
Addendum shall have the same meaning as set forth in the Award Notice, the
Agreement and the Plan. Pursuant to Section 10(q) of the Agreement, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in the Addendum at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


*** PARTICIPANTS IN FRANCE, MEXICO AND SPAIN ***
BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE AGREEMENT, INCLUDING THE ADDENDUM AND THE PLAN.
PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN MARCH 31, 2019 TO
YOUR LOCAL HR BUSINESS PARTNER.


___________________________________     ______________________________
Participant Signature                    Participant Name (Printed)


_____________________
Date


ARGENTINA
1.    Securities Law Information. The Award and the underlying Shares are not
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.


2.    Labor Law Acknowledgement. By accepting the Award, the Participant
acknowledges and agrees, for all legal purposes, that the grant of the Award is
made by the Company


 



--------------------------------------------------------------------------------

Exhibit 10.1


(and not by the Employer) in its sole discretion and that the value of the Award
or any Shares acquired under the Plan shall not constitute salary or wages for
any purpose under Argentine labor law, including, but not limited to, the
calculation of (a) any labor benefits including, but not limited to, vacation
pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (b) any termination or
severance indemnities or similar payments.


AUSTRIA
None.


BELGIUM
None.


BRAZIL
1.    Securities Law Information. The Award and the underlying Shares have not
been, and will not be, publicly issued, placed, distributed, offered or
negotiated in the Brazilian capital markets and, as a result, will not be
registered with the Brazilian Securities Commission (Comissão de Valores
Mobiliários, the CVM). Therefore, the Award and the underlying Shares may not be
offered or sold in Brazil, except in circumstances which do not constitute a
public offering, placement, distribution or negotiation under the Brazilian
capital markets regulation.


2.    Compliance with Law. By accepting the Award, the Participant agrees to
comply with all applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the Award and the sale of Shares acquired under
the Plan.
3.    Labor Law Acknowledgment. By accepting this Award, the Participant
acknowledges and agrees, for all legal purposes, that (a) the benefits provided
under the Agreement and the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Agreement and the Plan are
not a part of the terms and conditions of the Participant’s employment; and (c)
the income from this Award, if any, is not part of the Participant’s
remuneration from employment.
CHINA
1.    Satisfaction of Regulatory Obligations. If the Participant is a People’s
Republic of China (“PRC”) national, the grant of this Award is conditioned upon
the Company securing all necessary approvals from the PRC State Administration
of Foreign Exchange to permit the operation of the Plan and the participation of
PRC nationals employed by the Employer, as determined by the Company in its sole
discretion.
2.    Sale of Shares. Notwithstanding anything to the contrary in the Plan, upon
any termination of employment with the Employer, the Participant shall be
required to sell all Shares acquired under the Plan within such time period as
may be established by the PRC State Administration of Foreign Exchange, the
Company and/or the Employer.


 

--------------------------------------------------------------------------------

Exhibit 10.1


3.    Exchange Control Restrictions. The Participant acknowledges and agrees
that the Participant will be required to immediately repatriate to the PRC the
proceeds from the sale of any Shares acquired under the Plan, as well as any
other cash amounts attributable to the Shares acquired under the Plan
(collectively, “Cash Proceeds”). Further, the Participant acknowledges and
agrees that the repatriation of the Cash Proceeds must be effected through a
special bank account established by the Employer, the Company or one of its
Affiliates, and the Participant hereby consents and agrees that the Cash
Proceeds may be transferred to such account by the Company on the Participant’s
behalf prior to being delivered to the Participant. The Cash Proceeds may be
paid to the Participant in U.S. dollars or local currency at the Company’s
discretion. If the Cash Proceeds are paid to the Participant in U.S. dollars,
the Participant understands that a U.S. dollar bank account must be established
and maintained in China by the Participant so that the proceeds may be deposited
into such account. If the Cash Proceeds are paid to the Participant in local
currency, the Participant acknowledges and agrees that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the Cash Proceeds to local currency due to
exchange control restrictions. The Participant agrees to bear any currency
fluctuation risk between the time the Earned Performance-Based RSUs or Dividend
Shares are sold and the Cash Proceeds are converted into local currency and
distributed to the Participant. The Participant further agrees to comply with
any other requirements that may be imposed by the Employer, the Company and its
Affiliates in the future in order to facilitate compliance with exchange control
requirements in the PRC.
4.    Cancellation of Award; Mandatory Sale of Shares Following Termination
Date. Due to Chinese exchange control restrictions, to the extent that the Award
has not been settled and unless otherwise determined by the Company in its sole
discretion, the Award shall be cancelled six months following the date of the
Participant’s Termination of Service (or such earlier date as may be required by
the SAFE). Further, the Participant shall be required to sell all Shares
acquired upon settlement of the Award no later than six months following the
date of the Participant’s Termination of Service (or such earlier date as may be
required by the SAFE), in which case, this Addendum shall give the Company the
authority to issue sales instructions on the Participant’s behalf to any third
party broker/administrator engaged by the Company to administer the Time-Based
RSUs and the Plan. If any Shares remain outstanding six months following the
date of the Participant’s Termination of Service (or such earlier date as may be
required by SAFE), the Participant hereby directs, instructs and authorizes the
Company to issue sale instructions on the Participant’s behalf.
The Participant agrees to sign any additional agreements, forms and/or consents
that reasonably may be requested by the Company (or third party
broker/administrator) to effectuate the sale of the Shares (including, without
limitation, as to the transfer of the sale proceeds and other exchange control
matters noted below) and shall otherwise cooperate with the Company with respect
to such matters. The Participant acknowledges that neither the Company nor the
designated third party broker/administrator is under any obligation to arrange
for such sale of Shares at any particular price (it being understood that the
sale will occur in the market) and that broker’s fees and similar expenses may
be incurred in any such sale. In any event, when the Shares are sold, the sale
proceeds, less any tax withholding, any third party broker/administrator’s fees
or commissions, and any similar expenses of the sale will be remitted to the
Participant in accordance with applicable exchange control laws and regulations.


 

--------------------------------------------------------------------------------

Exhibit 10.1


5.    Administration. Neither the Company nor any of its Affiliates shall be
liable for any costs, fees, lost interest or dividends or other losses the
Participant may incur or suffer resulting from the enforcement of the terms of
this Addendum or otherwise from the Company’s operation and enforcement of the
Plan, the Agreement and the Award in accordance with Chinese law including,
without limitation, any applicable SAFE rules, regulations and requirements.
CZECH REPUBLIC
None.
DENMARK
1.    Treatment of Units upon Termination. Notwithstanding any provisions in the
Agreement to the contrary, if the Participant is determined to be an “Employee,”
as defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Award upon Termination of Service shall be governed by
Sections 4 and 5 of the Stock Option Act.  However, if the provisions in the
Agreement or the Plan governing the treatment of the Award upon a Termination of
Service are more favorable, the provisions of the Agreement or the Plan will
govern.  In accepting the Award, the Participant acknowledges having received an
“Employer Information Statement” in Danish as part of the grant materials
distributed or otherwise made available to the Participant.


FINLAND
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 7(b)
of the Agreement to the contrary, if the Participant is a local national of
Finland, any Tax-Related Items shall be withheld only in cash from the
Participant’s regular salary/wages or other amounts payable to the Participant
in cash or such other withholding methods as may be permitted under the Plan and
allowed under local law.
FRANCE
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Use of English Language.  By accepting this Award, the Participant
acknowledges and agrees that it is the Participant’s wish that the Agreement,
including the Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to this Award, either
directly or indirectly, be drawn up in English.
Langue anglaise. Langue anglaise.  En acceptant cette Attribution, le
Participant reconnaît et accepte que le Participant souhaite que le Contrat, y
compris l’Addendum, ainsi que tous les autres documents, avis et procédures
judiciaires entamés, donnés ou institués en vertu de l’Attribution, directement
ou indirectement, soient rédigés en anglais. 


 

--------------------------------------------------------------------------------

Exhibit 10.1




GERMANY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
HUNGARY
None.
INDIA
None.
IRELAND
None.
ITALY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Data Privacy. This following provision replaces Section 9 of the Agreement
in its entirety:
The Participant understands that the Company and its Affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of shares held and the details of any RSUs or any
other entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding (“Data”) for the purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant is aware that
providing the Company with the Participant's Data is necessary for the
performance of the Agreement and that the Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.
The Controller of Personal Data processing is Delphi Technologies PLC, Queensway
House, Hilgrove Street, St Heller, Jersey JE11ES. Delphi Powertrain Systems
Operations Luxembourg S.a.r.l is the Company's Representative for privacy
purposes pursuant to Legislative Decree no.


 

--------------------------------------------------------------------------------

Exhibit 10.1


196/2003. The Participant understands that the Data may be transferred to the
Company or its Affiliates, or to any third party assisting with the
implementation, administration and management of the Plan, including any
transfer required to the broker/administrator or any other third party with whom
the Earned Performance-Based RSUs or cash from the sale of Earned
Performance-Based RSUs acquired under the Plan may be deposited. Furthermore,
the recipients that may receive, possess, use, retain and transfer such Data for
the above mentioned purposes may be located in Italy or elsewhere, including
outside of the European Union, and a recipient's country (e.g., the United
States) may have different data privacy laws and protections from Italy. The
processing activity, including the transfer of the Participant’s Data abroad,
outside of the European Union, as herein specified and pursuant to applicable
Italian data privacy laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data is collected and with confidentiality and security
provisions as set forth by applicable Italian data privacy laws and regulations,
with specific reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that the Participant’s Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s local human
resources representative.
3. Plan Document Acknowledgement. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including this Addendum,
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement, including this Addendum. The Participant further acknowledges
that the Participant has read and specifically and expressly approves the
following Sections of the Agreement: (a) Section 1 (Grant of the Award); (b)
Section 2 (Vesting); (b) Section 3 (Termination of Service); (c) Section 5
(Settlement of Performance-Based RSUs); and (d) the terms and conditions of this
Addendum.
JAPAN
None.
LUXEMBOURG
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.


 

--------------------------------------------------------------------------------

Exhibit 10.1




MEXICO
1.    Commercial Relationship. The Participant expressly recognizes that the
Participant's participation in the Plan and the Company’s grant of this Award do
not constitute an employment relationship between the Participant and the
Company. The Participant has been granted this Award as a consequence of the
commercial relationship between the Company and the Participant's Employer, and
such entity is the Participant’s sole employer. Based on the foregoing, (a) the
Participant expressly recognizes the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan does not establish any
rights between the Participant and the Employer, (b) the Plan and the benefits
the Participant may derive from the Participant's participation in the Plan are
not part of the employment conditions and/or benefits provided by the Employer,
and (c) any modification or amendment of the Plan by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
2.    Extraordinary Item of Compensation. The Participant expressly recognizes
and acknowledges that the Participant's participation in the Plan is a result of
the discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in accord
with the terms and conditions of the Plan and the Agreement, including the
Addendum. As such, the Participant acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue the Participant’s participation
in the Plan at any time and without any liability. The value of this Award is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. This Award is not part of the Participant’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.
NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the grant of this Award,
the Participant hereby waives any and all rights to compensation or damages as a
result of the termination of the Participant’s employment with the Employer for
any reason whatsoever, insofar as those rights result or may result from (i) the
loss or diminution in value of such rights or entitlements under the Plan, or
(ii) the Participant ceasing to have rights under or ceasing to be entitled to
any Award or awards under the Plan as a result of such termination.
NORWAY
None.
POLAND
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:


 

--------------------------------------------------------------------------------

Exhibit 10.1


In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
PORTUGAL
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Language Consent. Participant hereby expressly declares that the
Participant has full knowledge of the English language and has read, understood
and freely accepted and agreed with the terms and conditions established in the
Plan and the Agreement.
Conhecimento da Língua.  Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no
Acordo.
ROMANIA
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
SINGAPORE
1.    Qualifying Person Exemption. The following provision shall replace Section
10(u) of the Agreement:
The grant of this Award under the Plan is being made pursuant to the “Qualifying
Person” exemption” under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2011 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Participant should note
that, as a result, this Award is subject to section 257 of the SFA and the
Participant will not be able to make (a) any subsequent sale of the Earned
Performance-Based Shares or Dividend Shares in Singapore or (ii) any offer of
such subsequent sale of the Earned Performance-Based Shares or Dividend Shares
subject to this Award in Singapore, unless such sale or offer is made pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA (Chapter 289, 2011 Ed.).
2.    Director Notification. If the Participant is a chief executive officer,
director, associate director or shadow director of an Affiliate in Singapore,
the Participant is subject to certain notification requirements under the
Singapore Companies Act, regardless of whether the Participant


 

--------------------------------------------------------------------------------

Exhibit 10.1


is a Singapore resident or employed in Singapore. Among these requirements is an
obligation to notify the Affiliate in Singapore in writing of an interest (e.g.,
the Award, Shares) in the Company or any Affiliate within two business days of
(a) acquiring or disposing of such interest, (b) any change in a previously
disclosed interest (e.g., sale of Shares), or (c) becoming a chief executive
officer, director, associate director or shadow director, if such interest
exists at the time.
SOUTH AFRICA
1.    Securities Law Information and Deemed Acceptance of this Award.  Neither
this Award nor the underlying Shares shall be publicly offered or listed on any
stock exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, this Award offer must be finalized on or before the 60th day following the
grant date.  If the Participant does not want to accept the grant of this Award,
the Participant is required to decline this Award no later than the 60th day
following the Grant Date.  If the Participant does not reject the grant of this
Award on or before the 60th day following the Grant Date, the Participant will
be deemed to accept the grant of this Award.
SOUTH KOREA
1.    Data Privacy. The following provision replaces Section 9 of the Agreement
in its entirety:


Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notifies the Participant of the following in relation to the
Participant's personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of RSUs and the Participant's
participation in the Plan. The collection, processing and transfer of the
Participant's personal data is necessary for the Company’s administration of the
Plan and the Participant's participation in the Plan, and although the
Participant has the right to deny or object to the collection, processing and
transfer of personal data, the Participant's denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant's participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
The Company shall retain and use the Participant's personal data until the
purpose of the collection and use of the personal data is accomplished and shall
promptly destroy the personal data thereafter.



The Company and the Employer hold certain personal information about the
Participant, including the Participant's name, home address, email address, and
telephone number, date of birth, social security number (resident registration
number), passport number, or other employee identification number, e-mail
address, salary, nationality, job title, any Earned Performance-Based RSUs or
directorships held in the Company, details of all Awards, options or any other
entitlement to Earned Performance-Based RSUs awarded, canceled, purchased,
vested, unvested or outstanding in the Participant's favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company and
the Employer will process the Data for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan. The Data
processing will take place through


 

--------------------------------------------------------------------------------

Exhibit 10.1


electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in the
Participant's country of residence (and country of employment, if different).
Data processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant's participation
in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The third party recipients of Data may be any Affiliates
or subsidiaries of the Company and / or the Company's broker/administrator or
any successor or any other third party that the Company or the
broker/administrator (or its successor) may engage to assist with the
implementation, administration and management of the Plan from time to time.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. the Participant hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Earned
Performance-Based RSUs on the Participant's behalf to a broker/administrator or
other third party with whom the Participant may elect to deposit any Earned
Performance-Based RSUs acquired pursuant to the Plan. Such third parties to
which the Company will transfer the Participant's personal date shall retain and
use the Participant's personal data until the purpose of the collection and use
of the personal data is accomplished and shall promptly destroy such personal
data thereafter.


The Company and any third party recipient of the Data will use, process and
store the Data only to the extent they are necessary for the purposes described
above.



The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan, and (e)
withdraw the Participant's consent to the collection, processing or transfer of
Data as provided hereunder (in which case, the Participant's Award will be null
and void). The Participant may seek to exercise these rights by contacting the
Participant's local human resources manager or the Company’s human resources
department.


BY SIGNING AND CHECKING THE BOXES BELOW, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS
AND AGREES TO THE PROVISIONS OF THE AGREEMENT, THE PLAN AND THIS ADDENDUM.
FURTHER, PARTICIPANT


 

--------------------------------------------------------------------------------

Exhibit 10.1


ACKNOWLEDGES, UNDERSTANDS AND AGREES TO (1) THE COLLECTION, USE, PROCESSING AND
TRANSFER OF THE DATA AS DESCRIBED ABOVE AND (2) THE PROCESSING OF PARTICIPANT'S
UNIQUE IDENTIFYING INFORMATION (RESIDENT REGISTRATION NUMBER) AS DESCRIBED
ABOVE.
[ ] I agree to the collection and use of my Personal Data.


[ ] I agree to the provision of my Personal Data to a third party and transfer
of my Personal Data overseas.


[ ] I agree to the processing of my unique identifying information (resident
registration number).
___________________________________
Participant Signature




____________________________________
Participant Printed Name




_____________________
Date


PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN MARCH 31, 2019 TO
YOUR LOCAL HR BUSINESS PARTNER.
SPAIN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Securities Law Information. The Award and the Shares described in the
Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
3.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the grant of this Award, the Participant acknowledges that the
Participant consents to participation in the Plan and has received a copy of the
Plan. The Participant understands that the Company has unilaterally,
gratuitously and in its sole discretion granted this Award under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing


 

--------------------------------------------------------------------------------

Exhibit 10.1


basis. Consequently, the Participant understands that this Award is granted on
the assumption and condition that this Award and the Shares acquired upon
vesting of this Award shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that this
grant would not be made to him or her but for the assumptions and conditions
referenced above. Thus, the Participant acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, the grant of this Award shall be null and void.
The Participant understands and agrees that, as a condition of the grant of this
Award, any unvested portion of this Award as of the date you cease active
employment will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of the termination of employment by
reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute. The Participant acknowledges that the
Participant has read and specifically accepts the conditions referred to in the
Agreement regarding the impact of a termination of employment on this Award.
SWEDEN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
TURKEY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
UNITED KINGDOM
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Performance-Based RSUs shall not be
taken into account in the calculation of such severance costs, to the extent
permitted by applicable law.
2.    Taxes. The following provision supplements Section 7 of the Agreement:
The Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company or (if different)


 

--------------------------------------------------------------------------------

Exhibit 10.1


the Employer or by Her Majesty Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority).  The Participant also hereby agrees
to indemnify and keep indemnified the Company and (if different) Employer
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay on the Participant’s behalf to HMRC (or any other tax authority
or any other relevant authority).
3.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to the Award, whether or not as a result of termination
of employment (whether the termination is in breach of contract or otherwise),
or from the loss or diminution in value of the Award. Upon the grant of the
Award, the Participant will be deemed to have waived irrevocably any such
entitlement.
UNITED STATES
None.
**************************
**************************




 